Exhibit 10.1

 

EXECUTION COPY

 

AETHLON MEDICAL, INC.

 

$12,500,000

 

COMMON STOCK

 

SALES AGREEMENT 

 

June 28, 2016

 

H.C. Wainwright & Co. LLC

430 Park Avenue

New York, NY 10022

 

 

Ladies and Gentlemen:

 

Aethlon Medical, Inc. (the “Company”), confirms its agreement (this “Agreement”)
with H.C. Wainwright & Co. LLC (“HCW”), as follows:

 

1.   Issuance and Sale of Placement Shares. Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through HCW shares (the
“Placement Shares”) of the Company’s common stock, $0.001 par value per share
(the “Common Stock”); provided however, that in no event shall the Company issue
or sell through HCW such number of Placement Shares that (a) exceeds the number
of shares or dollar amount of Common Stock registered on the effective
Registration Statement (as defined below) pursuant to which the offering is
being made, (b) exceeds the number of shares or dollar amount registered on the
Prospectus Supplement (as defined below), or (c) would cause the Company to
exceed the share amount limitations set forth in General Instruction I.B.6 of
Form S-3 (the lesser of (a), (b) or (c) the “Maximum Amount”). Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitations set forth in this Section 1 on the aggregate
number of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that HCW shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through HCW will be effected pursuant to the Registration Statement, although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue any Placement Shares.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder, also as amended
(the “Securities Act”), with the Securities and Exchange Commission (the
“Commission”), a registration statement on Form S-3 (File No. 333-211151),
including a base prospectus (the “Base Prospectus”), relating to certain
securities, including the Placement Shares to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, also as
amended (the “Exchange Act”). The Company has prepared a prospectus supplement
(or may prepare one or more prospectus supplements or amendments thereto) to the
Base Prospectus included as part of such registration statement specifically
relating to the Placement Shares (the “Prospectus Supplement”). The Company will
furnish to HCW, for use by HCW, copies of the Base Prospectus included as part
of such registration statement, as supplemented by the Prospectus Supplement,
relating to the Placement Shares. Except where the context otherwise requires,
such registration statement, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act, is herein called the
“Registration Statement.” The Base Prospectus, including all documents
incorporated or deemed incorporated therein by reference to the extent such
information has not been superseded or modified in accordance with Rule 412
under the Securities Act (as qualified by Rule 430B(g) of the Securities Act),
included in the Registration Statement, as it may be supplemented by the
Prospectus Supplement, in the form in which such Base Prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, is herein called
the “Prospectus.” Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include any documents deemed incorporated by reference therein (pursuant to
the Securities Act or the Exchange Act) (the “Incorporated Documents”), and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission incorporated by reference therein.

 



 1 

 

 

For purposes of this Agreement, all references to the Registration Statement, to
the Prospectus, to any Incorporated Documents, or to any amendment or supplement
thereto shall be deemed to include the most recent copy filed with the
Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

 

2.   Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify HCW by email notice from
a person identified on Schedule 2 (or other method mutually agreed to in writing
by the parties) (a “Placement Notice”) containing the parameters in accordance
with which it desires the Placement Shares to be sold, which shall at a minimum
include the number of Placement Shares to be issued and sold, the time period
during which sales are requested to be made, any limitation on the number of
Placement Shares that may be sold in any one Trading Day (as defined in Section
3) and any minimum price below which Placement Shares may not be sold, a form of
which containing such minimum sales parameters necessary is attached hereto as
Schedule 1. The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 2 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from HCW set forth on Schedule 2. Schedule 2 may be
amended from time to time in writing but only upon the mutual confirmation of
such amendment by HCW and the Company. The receipt of each Placement Notice
shall promptly be acknowledged by HCW by providing email notice to the Company
to a person designated on Schedule 2. The Placement Notice shall be effective
upon receipt by HCW unless and until (i) in accordance with the notice
requirements set forth in Section 4, HCW declines to accept the terms contained
therein for any reason, in its sole discretion, (ii) the entire amount of the
Placement Shares have been sold thereunder, (iii) in accordance with the notice
requirements set forth in Section 4, the Company suspends or terminates the
Placement Notice, (iv) the Company issues a subsequent Placement Notice with
parameters which supersedes an earlier dated Placement Notice, or (v) this
Agreement has been terminated under the provisions of Section 11. The amount of
any commission to be paid by the Company to HCW in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 3 and shall be set forth in the Placement Notice. It is expressly
acknowledged and agreed that neither the Company nor HCW will have any
obligation whatsoever with respect to a Placement or any Placement Shares unless
and until the Company delivers a Placement Notice to HCW and HCW does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein. In the event of a conflict
between the terms of Sections 2 or 3 of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

 



 2 

 

 

3.   Sale of Placement Shares by HCW.

 

(a) Subject to the terms and conditions herein set forth, upon the Company’s
delivery of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, HCW, for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of NASDAQ Capital Market (“Exchange”)
to sell such Placement Shares in accordance with the terms of such Placement
Notice. HCW will provide written confirmation to the Company (including by email
correspondence to each of the individuals of the Company set forth on Schedule
2) no later than the opening of the Trading Day immediately following the
Trading Day during which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company to HCW pursuant to Section 2 with respect to such sales and the
Net Proceeds (as defined below) payable to the Company. HCW may sell Placement
Shares only in accordance with a method permitted by law and in a manner deemed
to be an “at the market” offering as defined in Rule 415 of the Securities Act,
including without limitation sales made on the Exchange, on any other existing
trading market for the Common Stock or to or through a market maker. If
expressly authorized by the Company in a Placement Notice, HCW may also sell
Placement Shares in negotiated transactions. Notwithstanding the provisions of
Section 6(jj), HCW shall not purchase Placement Shares for its own account as
principal unless expressly authorized to do so by the Company in a Placement
Notice. The Company acknowledges and agrees that (i) there can be no assurance
that HCW will be successful in selling Placement Shares, and (ii) HCW will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Placement Shares for any reason other than a failure by HCW to use
its commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3. For
the purposes hereof, “Trading Day” means any day on which the Company’s Common
Stock is purchased and sold on the principal market on which the Common Stock is
listed or quoted.

 

(b) Limitations on Offering Size. Under no circumstances shall the Company
request the offer or sale of any Placement Shares if, after giving effect to the
sale of such Placement Shares, the aggregate number of Placement Shares sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Placement Shares under this Agreement, the Maximum Amount, and (B) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to HCW in writing. Under no
circumstances shall the Company request the offer or sale of any Placement
Shares pursuant to this Agreement at a price lower than the minimum price
authorized from time to time by the officers of the Company identified on
Schedule 2 and notified to HCW in writing. Further, under no circumstances shall
the Company request the sale of Placement Shares pursuant to this Agreement in
an aggregate offering amount that would exceed the Maximum Amount.

 



 3 

 

 

4.   Suspension of Sales.

 

(a) The Company or HCW may, with respect to a particular Placement, upon notice
to the other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 2, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 2), suspend the
offer and sale of any Placement Shares; provided, however, that such suspension
shall not affect or impair either party’s obligations with respect to any
Placement Shares sold hereunder prior to the receipt of such notice. Each of the
parties agrees that no such notice under this Section 4 shall be effective
against the other unless it is made to one of the individuals named on Schedule
2 hereto and in accordance with the notice delivery requirements of this Section
4. While a suspension is in effect, any obligation under Sections 7(l), 7(m),
and 7(n) with respect to the delivery of certificates, opinions, or comfort
letters to HCW shall be deemed waived.

 

(b) Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and HCW agree that (i) no sale of Placement Shares will take place, (ii)
the Company shall not request the sale of any Placement Shares, and (iii) HCW
shall not be obligated to sell or offer to sell any Placement Shares.

 

5.   Settlement.

 

(a)  Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by HCW at which such Placement
Shares were sold, after deduction for (i) HCW’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to HCW hereunder pursuant
to Section 7(g) (Expenses) hereof, and (iii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales, in each
case consistent with the disclosure of such amounts in the Placement Notice.

 

(b)  Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting HCW’s or its designee’s account
(provided HCW shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System (“DWAC”) or by
such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form. On each Settlement Date, HCW will deliver the
related Net Proceeds in same day funds to an account designated by the Company
on, or prior to, the Settlement Date. The Company agrees that if the Company, or
its transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares on a Settlement Date through no fault of HCW, in
addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution) hereto, it will (i) hold HCW
harmless against any loss, claim, damage, or reasonable, documented expense
(including reasonable and documented legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company and (ii) pay to
HCW (without duplication) any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

 



 4 

 

 

6.   Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, HCW that, as of the effective date of the
Registration Statement, each Representation Date (as defined in Section 7(m)),
each date on which a Placement Notice is given, and any date on which Placement
Shares are sold hereunder:

 

(a)  Compliance with Registration Requirements. The Registration Statement has
been declared effective by the Commission under the Securities Act. The Company
has complied with all requests of the Commission for additional or supplemental
information related to the Registration Statement or the Prospectus. No stop
order suspending the effectiveness of the Registration Statement or any
Rule 462(b) Registration Statement is in effect and no proceedings for such
purpose have been instituted or are pending or, to the best knowledge of the
Company, threatened by the Commission.

 

(b)  No Misstatement or Omission. The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any Rule 462(b)
Registration Statement, the Prospectus and any post-effective amendments or
supplements thereto, at the time it became effective or its date, as applicable,
and as of each of the Settlement Dates, if any, complied in all material
respects with the Securities Act and did not and, as of each Settlement Date, if
any, will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances under which they were made, not
misleading. The Prospectus, as amended or supplemented, as of its date, and as
of each of the Settlement Dates, if any, will not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the two
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to HCW furnished to the Company in writing by HCW expressly for use
therein. Except as set forth on Schedule 4, there are no contracts or other
documents required to be described in the Prospectus or to be filed as exhibits
to the Registration Statement which have not been described or filed as
required.

 

(c)  Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of HCW’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

 

(d)  The Sales Agreement. This Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as rights to indemnification and
contribution hereunder may be limited by applicable law and public policy
considerations and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

 5 

 

 

(e) S-3 Eligibility. (i) At the time of filing the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to Section
13 or 15(d) of the Exchange Act or form of prospectus), the Company met the then
applicable requirements for use of Form S-3 under the Securities Act, including
compliance with General Instruction I.B.6 of Form S-3. As of the close of
trading on the Exchange on the Trading Day immediately prior to the date of this
Agreement, the aggregate market value of the outstanding voting and non-voting
common equity (as defined in Rule 405) of the Company held by persons other than
affiliates of the Company (pursuant to Rule 144 of the Securities Act, those
that directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, the Company)  (the
“Non-Affiliate Shares”), was approximately $38,099,583.48 (calculated by
multiplying (x) the price at which the common equity of the Company was last
sold on the Exchange on the Trading Day immediately prior to the date of this
Agreement times (y) the number of Non-Affiliate Shares). The Company is not a
shell company (as defined in Rule 405) and has not been a shell company for at
least 12 calendar months previously and if it has been a shell company at any
time previously, has filed current Form 10 information (as defined in
Instruction I.B.6 of Form S-3) with the Commission at least 12 calendar months
previously reflecting its status as an entity that is not a shell company.

 

(f) Authorization of the Placement Shares. The Placement Shares, when issued and
delivered, will be duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company against payment therefor
pursuant to this Agreement, will be validly issued, fully paid and
nonassessable.

 

(g)  No Applicable Registration or Other Similar Rights. Except as otherwise
disclosed in the Prospectus, there are no persons with registration or other
similar rights to have any equity or debt securities registered for sale under
the Registration Statement or included in the offering contemplated by this
Agreement, except for such rights as have been duly waived.

 

(h)  No Material Adverse Change. Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (any such change is called a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular quarterly dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, by any of its subsidiaries
on any class of capital stock or repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.

 

(i)  Independent Accountants. Squar Milner LLP, who has expressed its opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission or incorporated by reference as a part of the Registration Statement
and included in the Prospectus, is, to the Company’s knowledge, after due
inquiry, an independent registered public accounting firm as required by the
Securities Act and the Exchange Act.

 

 



 6 

 

 

(j)  Preparation of the Financial Statements. The financial statements filed
with the Commission as a part of or incorporated by reference in the
Registration Statement and included in the Prospectus present fairly, in all
material respects, the consolidated financial position of the Company and its
subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified, subject in the case of
unaudited financial statements to normal year end annual adjustments. The
supporting schedules included in or incorporated in the Registration Statement
present fairly the information required to be stated therein. Such financial
statements and supporting schedules have been prepared in accordance with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. No other financial statements or
supporting schedules are required to be included in or incorporated in the
Registration Statement.

 

(k)  XBRL. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(l) Incorporation and Good Standing of the Company and its Subsidiaries. The
Company is incorporated and is validly existing as a corporation in good
standing under the laws of the State of Nevada and has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and to enter into and perform its obligations
under this Agreement. Each subsidiary of the Company is organized and is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its organization and has the requisite power and authority to own, lease and
operate its properties and to conduct its business as described in the
Prospectus. Each of the Company and the subsidiaries is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change. Except as described in the Prospectus, all of the
issued and outstanding equity interests of the subsidiaries have been duly
authorized and validly issued, are fully paid and nonassessable and, with
respect to the subsidiary shares owned by the Company, are owned by the Company
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the fiscal year
ended March 31, 2015.

 

(m)  Capital Stock Matters. Except as set forth in the Prospectus and
Registration Statement, the Common Stock conforms in all material respects to
the description thereof contained in the Prospectus. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and nonassessable and, to the Company’s knowledge, have been
issued in compliance with federal and state securities laws. None of the
outstanding shares of Common Stock were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. Except as set forth on Schedule 4 and except
as described in the Prospectus or Registration Statement, there are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for any capital stock of the Company or any
of its subsidiaries. The description of the Company’s stock option, stock bonus
and other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Prospectus accurately and fairly presents in all
material respects the information required to be shown with respect to such
plans, arrangements, options and rights under the Exchange Act or the Securities
Act, as applicable.

 



 7 

 

 

(n)  Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Except as disclosed in the Prospectus or Registration
Statement, neither the Company nor any of its subsidiaries is in violation of
its charter or by-laws or is in default (or, with the giving of notice or lapse
of time, would be in default) (“Default”) under any indenture, mortgage, loan or
credit agreement, note, contract, franchise, lease or other instrument to which
the Company or any of its subsidiaries is a party or by which it or any of them
may be bound, or to which any of the property or assets of the Company or any of
its subsidiaries is subject (each, an “Existing Instrument”), except for such
Defaults as would not, individually or in the aggregate, result in a Material
Adverse Change. The Company’s execution, delivery and performance of this
Agreement and consummation of the transactions contemplated hereby and by the
Prospectus (i) have been duly authorized by all necessary corporate action and
will not result in any violation of the provisions of the charter or by-laws of
the Company or any subsidiary, (ii) will not conflict with or constitute a
breach of, or Default under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any of
its subsidiaries pursuant to, or, require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change or with respect to any consents or waivers which
have been obtained as of the date hereof and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any subsidiary. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by the Prospectus, except such as
have been obtained or made by the Company and are in full force and effect under
the Securities Act, or that may be required under applicable state securities or
blue sky laws and from the Financial Industry Regulatory Authority (“FINRA”) or
Exchange.

 

(o)  No Material Actions or Proceedings. Except as disclosed in the Prospectus,
there are no legal or governmental actions, suits or proceedings pending or, to
the best of the Company’s knowledge, threatened (i) against or affecting the
Company or any of its subsidiaries, (ii) which has as the subject thereof any
officer or director of, or property owned or leased by, the Company or any of
its subsidiaries or (iii) relating to environmental or discrimination matters,
where in any such case (A) there is a reasonable possibility that such action,
suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement. No material
labor dispute with the employees of the Company or any of its subsidiaries
exists or, to the Company’s knowledge, is threatened or imminent.

 

(p)  All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses as currently conducted and described in the
Prospectus, other than those the failure to possess or own would not result in a
Material Adverse Change, and neither the Company nor any subsidiary has received
any notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, could result in a Material Adverse Change.

 

(q)  Tax Law Compliance. Subject to any permitted extensions, the Company and
its consolidated subsidiaries have filed all necessary federal, state and
foreign income, property and franchise tax returns (or have properly requested
extensions thereof) and have paid all taxes required to be paid by any of them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them except as may be being contested in good faith and by
appropriate proceedings. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 1 (i)
above in respect of all federal, state and foreign income, property and
franchise taxes for all periods as to which the tax liability of the Company or
any of its consolidated subsidiaries has not been finally determined.

 



 8 

 

 

(r)  Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and after receipt of payment for
the Placement Shares will not be, an “investment company” within the meaning of
Investment Company Act.

 

(s)  Insurance. Except as otherwise described in the Prospectus, each of the
Company and its subsidiaries are insured by insurers of recognized financial
responsibility with policies in such amounts and with such deductibles and
covering such risks as are generally deemed prudent and customary for their
respective businesses as currently conducted and described in the Prospectus.
The Company has no reason to believe that it or any subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change.

 

(t)  No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares.

 

(u)  Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required under the Securities Act.

 

(v)  Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Settlement Dates, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(w)  No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the Company’s knowledge, any director, officer,
employee or agent of the Company or any subsidiary acting on behalf of the
Company or any of its subsidiaries has  taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company and, to
the knowledge of the Company, its controlled affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 



 9 

 

 

(x)  Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, the
knowledge of the Company, threatened.

 

(y)  Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Office Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Placement Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(z)  Company’s Accounting System. The Company maintains a system of “internal
control over financial reporting” (as such term is defined in Rule 13a-15(f) of
the General Rules and Regulations under the Exchange Act (the “Exchange Act
Rules”)) that complies with the requirements of the Exchange Act and has been
designed by its principal executive and principal financial officers, or under
their supervision, to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. GAAP and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. Except as described in the
Prospectus, since the end of the Company’s most recent audited fiscal year,
there has been (A) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(aa)  Disclosure Controls. The Company maintains disclosure controls and
procedures (as such is defined in Rule 13a-15(e) of the Exchange Act Rules) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management to allow timely decisions regarding disclosures. To the
extent required by the Exchange Act Rules, the Company has conducted evaluations
of the effectiveness of its disclosure controls as required by Rule 13a-15 of
the Exchange Act.

 



 10 

 

 

(bb) Compliance with Environmental Laws. Except as otherwise described in the
Prospectus, and except as would not, individually or in the aggregate, result in
a Material Adverse Change (i) neither the Company nor any of its subsidiaries is
in violation of any federal, state, local or foreign law or regulation relating
to pollution or protection of human health or the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including without limitation, laws and
regulations relating to emissions, discharges, releases or threatened releases
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum and petroleum products (collectively, “Materials of
Environmental Concern”), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern (collectively, “Environmental Laws”), which
violation includes, but is not limited to, noncompliance with any permits or
other governmental authorizations required for the operation of the business of
the Company or its subsidiaries under applicable Environmental Laws, or
noncompliance with the terms and conditions thereof, nor has the Company or any
of its subsidiaries received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Company or any of its subsidiaries is in violation of any Environmental Law;
(ii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which the Company has
received written notice, and no written notice by any person or entity alleging
potential liability for investigatory costs, cleanup costs, governmental
responses costs, natural resources damages, property damages, personal injuries,
attorneys’ fees or penalties arising out of, based on or resulting from the
presence, or release into the environment, of any Material of Environmental
Concern at any location owned, leased or operated by the Company or any of its
subsidiaries, now or in the past (collectively, “Environmental Claims”), pending
or, to the Company’s knowledge, threatened against the Company or any of its
subsidiaries or any person or entity whose liability for any Environmental Claim
the Company or any of its subsidiaries has retained or assumed either
contractually or by operation of law; and (iii) to the best of the Company’s
knowledge, there are no past or present actions, activities, circumstances,
conditions, events or incidents, including, without limitation, the release,
emission, discharge, presence or disposal of any Material of Environmental
Concern, that reasonably could result in a violation of any Environmental Law or
form the basis of a potential Environmental Claim against the Company or any of
its subsidiaries or against any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law.

 

(cc)  Intellectual Property. Except for specific matters described in the
Prospectus, the Company and its subsidiaries own, possess or have sufficient
rights to use all trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets, inventions, technology, know-how and
other intellectual property and similar rights, including registrations and
applications for registration thereof (collectively, “Intellectual Property
Rights”) necessary or material to the conduct of the business now conducted or
proposed in the Prospectus to be conducted by them. Except as disclosed in the
Prospectus (i) there are no rights of third parties to any of the Intellectual
Property Rights owned or purported to be owned by the Company or its
subsidiaries; (ii) to the Company’s knowledge there is no infringement,
misappropriation, breach, or default by any third party of any of the
Intellectual Property Rights of the Company or any of its subsidiaries; (iii)
there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by any third party challenging the Company’s or any of its
subsidiaries’ rights in or to, or the violation of any of the terms of, any of
their Intellectual Property Rights; (iv) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by any third
party challenging the validity, enforceability or scope of any Intellectual
Property Rights of the Company or any of its subsidiaries; (v) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by any third party that the Company or any of its subsidiaries infringes,
misappropriates or otherwise violates or conflicts with any Intellectual
Property Rights of any third party; (vi) none of the Intellectual Property
Rights used or held for use by the Company or any of its subsidiaries in their
businesses has been obtained or is being used or held for use by the Company or
any of its subsidiaries in violation of any contractual obligation binding on
the Company or any of its subsidiaries, and (vii) the Company and its
subsidiaries have taken reasonable steps to maintain the confidentiality of all
Intellectual Property Rights the value of which to the Company or any subsidiary
is contingent upon maintaining the confidentiality thereof, except in each case
covered by clauses (i) – (vii) such as would not, if determined adversely to the
Company or any of its subsidiaries, individually or in the aggregate, result in
a Material Adverse Change.

 



 11 

 

 

(dd) Compliance with Applicable Laws. The Company and the subsidiaries: (A) are
and at all times have been in material compliance with all statutes, rules and
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product under
development, manufactured or distributed by the Company or the Subsidiaries
(“Applicable Laws”), (b) have not received any Form 483 from the FDA, notice of
adverse finding, warning letter, or other written correspondence or notice from
the FDA, the European Medicines Agency (the “EMA”), or any other federal, state,
local or foreign governmental or regulatory authority alleging or asserting
material noncompliance with any Applicable Laws or any licenses, certificates,
approvals, clearances, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws (“Authorizations”), which would,
individually or in the aggregate, result in a Material Adverse Effect; (C)
possess all material Authorizations and such Authorizations are valid and in
full force and effect and neither the Company nor the Subsidiaries is in
material violation of any term of any such Authorizations; (D) have not received
written notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from the FDA, the EMA, or any other
federal, state, local or foreign governmental or regulatory authority or third
party alleging that any Company product, operation or activity is in material
violation of any Applicable Laws or Authorizations and has no knowledge that the
FDA, the EMA, or any other federal, state, local or foreign governmental or
regulatory authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding against the Company; (E)
have not received notice that the FDA, EMA, or any other federal, state, local
or foreign governmental or regulatory authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any material Authorizations
and has no knowledge that the FDA, EMA, or any other federal, state, local or
foreign governmental or regulatory authority is considering such action; and (F)
have filed, obtained, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations except where the
failure to file such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments would not result in a Material
Adverse Effect, and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission).

 

(ee) Clinical Studies. All animal and other preclinical studies and clinical
trials conducted by the Company or on behalf of the Company were, and, if still
pending are, to the Company’s knowledge, being conducted in all material
respects in compliance with all Applicable Laws and in accordance with
experimental protocols, procedures and controls generally used by qualified
experts in the preclinical study and clinical trials of new drugs and biologics
as applied to comparable products to those being developed by the Company; the
descriptions of the results of such preclinical studies and clinical trials
contained in the Registration Statement and the Prospectus are accurate in all
material respects, and, except as set forth in the Registration Statement and
the Prospectus, the Company has no knowledge of any other clinical trials or
preclinical studies, the results of which reasonably call into question the
clinical trial or preclinical study results described or referred to in the
Registration Statement and the Prospectus when viewed in the context in which
such results are described; and the Company has not received any written notices
or correspondence from the FDA, the EMA, or any other domestic or foreign
governmental agency requiring the termination or suspension of any preclinical
studies or clinical trials conducted by or on behalf of the Company that are
described in the Registration Statement and the Prospectus or the results of
which are referred to in the Registration Statement and the Prospectus.

 



 12 

 

 

(ff) Compliance Program. The Company has established and administers a
compliance program applicable to the Company, to assist the Company and the
officers and employees of the Company in complying with applicable regulatory
guidelines (including, without limitation, those administered by the FDA, the
EMA, and any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA or EMA);
except where such noncompliance would not reasonably be expected to have a
Material Adverse Effect.

 

(gg) Listing. The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Common Stock is registered pursuant to Section 12(b) or
Section 12(g) of the Exchange Act and is listed on the Exchange, and the Company
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Exchange, nor has the Company received any
notification that the Commission or Exchange is contemplating terminating such
registration or listing.

 

(hh)  Brokers. Except for HCW, there is no broker, finder or other party that is
entitled to receive from the Company any brokerage or finder’s fee or other fee
or commission as a result of any transactions contemplated by this Agreement.

 

(ii)  No Outstanding Loans or Other Indebtedness. Except as described in the
Prospectus, there are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the immediate family members of any of them.

 

(jj) No Reliance. The Company has not relied upon HCW or legal counsel for HCW
for any legal, tax or accounting advice in connection with the offering and sale
of the Placement Shares.

 

(kk) HCW Purchases. The Company acknowledges and agrees that HCW has informed
the Company that HCW may, to the extent permitted under the Securities Act, the
Exchange Act and this Agreement, purchase and sell shares of Common Stock in the
open market for its own account while this Agreement is in effect.

 

Any certificate signed by an authorized officer of the Company and required to
be delivered to HCW under the terms of this Agreement shall be deemed to be a
representation and warranty by the Company to HCW as to the matters set forth
therein.

 

The Company acknowledges that HCW and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
HCW will rely upon the accuracy and truthfulness of the foregoing
representations, including any representations in any certificate signed by an
authorized officer of the Company, and hereby consents to such reliance.

 

7.   Covenants of the Company. The Company covenants and agrees with HCW that:

 



 13 

 

 

(a)  Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by HCW under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify HCW promptly of the time when
any subsequent amendment to the Registration Statement, other than Incorporated
Documents or amendments not related to any Placement, has been filed with the
Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus related to any
Placement Shares or for additional information related to any Placement Shares,
(ii) the Company will prepare and file with the Commission, promptly upon HCW’s
reasonable request, any amendments or supplements to the Registration Statement
or Prospectus that, upon the advice of Company’s legal counsel , may be
necessary or advisable in connection with the distribution of the Placement
Shares by HCW (provided, however, that the failure of HCW to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect HCW’s right to rely on the representations and warranties made by the
Company in this Agreement and provided, further, that the only remedy HCW shall
have with respect to the failure to make such filing shall be to cease making
offers and sales of Placement Shares until such amendment or supplement is
filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares (other than an Incorporated
Document) unless a copy thereof has been submitted to HCW within a reasonable
period of time before the filing and HCW has not reasonably objected thereto
(provided, however, that (A) the failure of HCW to make such objection shall not
relieve the Company of any obligation or liability hereunder, or affect HCW’s
right to rely on the representations and warranties made by the Company in this
Agreement, and (B) the Company has no obligation to provide HCW any advance copy
of such filing or to provide HCW an opportunity to object to such filing if the
filing does not name HCW or does not relate to the transaction herein provided,
and provided that the only remedy HCW shall have with respect to the failure by
the Company to provide HCW with such copy or the filing of such amendment or
supplement if required hereby despite HCW’s objection shall be to cease making
offers and sales of Placement Shares under this Agreement) and the Company will
furnish to HCW at the time of filing thereof a copy of any document that upon
filing is deemed to be incorporated by reference into the Registration Statement
or Prospectus, except for those documents available via EDGAR; and (iv) the
Company will cause each amendment or supplement to the Prospectus, to be filed
with the Commission as required pursuant to the applicable paragraph of Rule
424(b) of the Securities Act.  

 

(b)  Notice of Commission Stop Orders. The Company will advise HCW, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such a stop order should be issued.

 

(c)  Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by HCW
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonably efforts to comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates (taking into account any extensions available under the
Exchange Act) all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act. If
during such period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during such
period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
HCW to suspend the offer and sale of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance; provided, however, that the Company may
delay the filing of any amendment or supplement if, in the good faith judgment
of the Company, and upon the advice of counsel to the Company, it is in the best
interest of the Company to do so.

 



 14 

 

 

(d)  Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by HCW under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on the Exchange and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions in the United States as HCW reasonably designates and to continue
such qualifications in effect so long as required for the distribution of the
Placement Shares; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation or dealer in securities
or file a general consent to service of process, or subject itself to taxation
or the requirement to qualify to do business as foreign corporation in any
jurisdiction if not previously required to do so.

 

(e)  Delivery of Registration Statement and Prospectus. The Company will furnish
to HCW and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all Incorporated Documents )
and all amendments and supplements to the Registration Statement or Prospectus
that are filed with the Commission during any period in which a Prospectus
relating to the Placement Shares is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as HCW may from time to
time reasonably request and, at HCW’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to HCW to the extent such document is
available on EDGAR.

 

(f)  Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

 

(g)  Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all of its own expenses
incident to the performance of its obligations under this Agreement, including
(i) the preparation and filing, including any fees required by the Commission,
and printing (if required by law) of the Registration Statement (including
financial statements and exhibits) as originally filed and of each amendment and
supplement thereto and each free writing prospectus, (ii) the printing (if
required by law) and delivery to HCW of this Agreement and such other documents
as may be required by HCW in connection with the offering, purchase, sale,
issuance or delivery of the Placement Shares, (iii) the preparation, issuance
and delivery of the certificates, if any, for the Placement Shares to HCW,
including any stock or other transfer taxes and any capital duties, stamp duties
or other duties or taxes payable upon the sale, issuance or delivery of the
Placement Shares to HCW, (iv) the fees and disbursements of the counsel,
accountants and other advisors to the Company, (v) the fees and disbursements of
counsel to HCW up to $50,000; (vi) the fees and expenses of the Company’s
transfer agent and registrar for the Common Stock, (vii) the filing fees
incident to any routine review by FINRA of the terms of the sale of the
Placement Shares, (viii) the fees and expenses incurred in connection with the
listing of the Placement Shares on the Exchange, and (ix) all trading,
execution, settlement, or wiring fees incurred by HCW in connection with the
sale of the Placement Shares.

 

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds,” as such disclosure may be
amended or supplemented from time to time.

 



 15 

 

 

(i) Notice of Other Sales. During the pendency of any Placement Notice, and for
5 Trading Days following the termination of any Placement Notice r, the Company
shall provide HCW notice as promptly as reasonably possible before it offers to
sell, contracts to sell, sells, grants any option to sell or otherwise disposes
of any shares of Common Stock (other than Placement Shares offered pursuant to
the provisions of this Agreement) or securities convertible into or exchangeable
for Common Stock, warrants or any rights to purchase or acquire Common Stock;
provided, that such notice shall not be required in connection with the (i)
issuance, grant or sale of Common Stock, options to purchase shares of Common
Stock or any other equity awards, or Common Stock issuable upon the exercise of
options or other equity awards pursuant to any stock option, stock bonus,
employee stock purchase or other stock plan or arrangement described in the
Prospectus, (ii) the issuance, grant or sale of Common Stock, or securities
convertible into or exercisable for Common Stock, in connection with any joint
venture, commercial, strategic or collaborative relationship, or the acquisition
or license by the Company of the securities, businesses, property or other
assets of another person or entity, (iii) the issuance or sale of Common Stock
pursuant to any dividend reinvestment plan that the Company may adopt from time
to time provided the implementation of such is disclosed to HCW in advance or
(iv) any shares of Common Stock issuable upon the exchange, conversion or
redemption of securities or the exercise or vesting of warrants, options or
other rights in effect or outstanding. Notwithstanding the foregoing provisions,
nothing herein shall be construed to restrict the Company’s ability, or require
the Company to provide notice to HCW, to file a registration statement under the
Securities Act.

 

(j)  Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise HCW promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document required to be provided to HCW pursuant to this Agreement.

 

(k)  Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by HCW or its
agents in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during regular business hours and at the Company’s
principal offices, as HCW may reasonably request.

 

(l)  Required Filings Relating to Placement of Placement Shares. To the extent
that the filing of a prospectus supplement with the Commission with respect to a
placement of Placement Shares is required under Rule 424(b) under the Securities
Act, the Company agrees that on or before such dates as the Securities Act shall
require, the Company will (i) file a prospectus supplement with the Commission
under the applicable paragraph of Rule 424(b) under the Securities Act, which
prospectus supplement will set forth, to the extent required, within the
relevant period, the amount of Placement Shares sold through HCW, the Net
Proceeds to the Company and the compensation payable by the Company to HCW with
respect to such Placement Shares (provided that the Company may satisfy its
obligations under this Section 7(l)(i) by making a filing in accordance with the
Exchange Act with respect to such required information), and (ii) deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market.

 



 16 

 

 

(m)  Representation Dates; Certificate. On or prior to the First Delivery Date
and each time the Company (i) amends or supplements the Registration Statement
or the Prospectus relating to the Placement Shares (other than a prospectus
supplement filed in accordance with Section 7(l) of this Agreement) by means of
a post-effective amendment, sticker, or supplement but not the filing of
Incorporated Documents; (ii) files an annual report on Form 10-K under the
Exchange Act; (iii) files its quarterly reports on Form 10-Q under the Exchange
Act; or (iv) files a current report on Form 8-K under the Exchange Act
containing amended audited financial information (other than information
“furnished” pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure
pursuant to Item 8.01 of Form 8-K relating to the reclassification of certain
properties as discontinued operations in accordance with Statement of Financial
Accounting Standards No. 144 under the Exchange Act) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”); the Company shall furnish HCW
with a certificate, in the form attached hereto as Exhibit 7(m) within five (5)
Trading Days of any Representation Date if requested by HCW. The requirement to
provide a certificate under this Section 7(m) shall be automatically waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date, including for purposes of Sections
7(n) and 7(o) hereof) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
HCW with a certificate under this Section 7(m), then before the Company delivers
the Placement Notice or HCW sells any Placement Shares, the Company shall
provide HCW with a certificate, in the form attached hereto as Exhibit 7(m),
dated the date of the Placement Notice.

 

(n)  Legal Opinion. (i) On or prior to the First Delivery Date, the Company
shall cause to be furnished to HCW a written opinion and a negative assurance
letter of Raines Feldman LLP, or other counsel reasonably satisfactory to HCW
(“Company Counsel”), in form and substance reasonably satisfactory to HCW and
its counsel, dated the date that such opinion and negative assurance letter are
required to be delivered (the “Opinion Date”) and (ii) within the later of (A)
five (5) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) (to the extent that no waiver is in effect), and (B) the date a
Placement Notice is first delivered by the Company following a Representation
Date, but in any event not more than once per calendar quarter, the Company
shall cause to be furnished to HCW a negative assurance letter of Company
Counsel, in form and substance reasonably satisfactory to HCW and its counsel,
dated the date of delivery of such negative assurance letter, substantially
similar to the forms attached hereto as Exhibit 7(n)(i) (solely with respect to
the opinion and negative assurance letter to be delivered on or prior to the
First Delivery Date) and Exhibit 7(n)(ii) (for negative assurance letters to be
delivered in connection with subsequent Representation Dates), respectively,
modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented; provided, however, that in lieu of a
negative assurance letter for subsequent Representation Dates, counsel may
furnish HCW with a letter (a “Reliance Letter”) to the effect that HCW may rely
on a prior negative assurance letter delivered under this Section 7(n) to the
same extent as if it were dated the date of such Reliance Letter (except that
statements in such prior negative assurance letter shall be deemed to relate to
the Registration Statement and the Prospectus as amended or supplemented as of
the date of such Reliance Letter).

 



 17 

 

 

(o)  Comfort Letter. On or prior to the First Delivery Date and within five (5)
Trading Days of each subsequent Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) (to the extent that no waiver is in effect), other than pursuant to
Section 7(m)(iii), the Company shall cause its independent accountants to
furnish HCW letters (the “Comfort Letters”), dated the date the Comfort Letter
is delivered, in form and substance reasonably satisfactory to HCW, (i)
confirming that they are an independent registered public accounting firm within
the meaning of the Securities Act and the PCAOB, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

 

(p)  Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares in
violation of Regulation M, or pay anyone any compensation for soliciting
purchases of the Placement Shares other than HCW; provided, however, that the
Company may bid for and purchase shares of its Common Stock in accordance with
Rule 10b-18 under the Exchange Act.

 

(q)  Insurance. The Company and its subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business for which it is engaged.

 

(r)  Compliance with Laws. The Company and each of its subsidiaries (i) will use
commercially reasonable efforts to maintain, or cause to be maintained, all
material environmental permits, licenses and other authorizations required by
federal, state and local law in order to conduct their businesses as described
in the Prospectus, and (ii) shall conduct their businesses, or cause their
businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations with respect to clauses (i) and/or (ii) could not reasonably be
expected to result in a Material Adverse Change.

 

(s)  Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time during the pendency of this Agreement, an “investment
company,” as such term is defined in the Investment Company Act, assuming no
change in the Commission’s current interpretation as to entities that are not
considered an investment company.

 

(t)  Securities Act and Exchange Act. The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.

 

(u)  No Offer to Sell. Other than any free writing prospectus (as defined in
Rule 405 under the Securities Act) approved in advance by the Company and HCW in
its capacity as principal or agent hereunder, neither HCW nor the Company
(including its agents and representatives, other than HCW in its capacity as
such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Securities Act), required to be
filed with the Commission, that constitutes an offer to sell or solicitation of
an offer to buy Placement Shares hereunder.

 



 18 

 

 

(v)  Sarbanes-Oxley Act. The Company and its subsidiaries will use their best
efforts to comply with all effective provisions of the Sarbanes-Oxley Act
applicable to the Company.

 

8.   Conditions to HCW’s Obligations. The obligations of HCW hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by HCW of a due diligence review satisfactory to HCW in its
reasonable judgment, and to the continuing satisfaction (or waiver by HCW in its
sole discretion) of the following additional conditions:

 

(a)  Registration Statement Effective. The Registration Statement shall be
effective and shall be available for the sale of all Placement Shares
contemplated to be issued under this Agreement.

 

(b)  No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement, the
response to which would require any post-effective amendments or supplements to
the Registration Statement or the Prospectus, which filings or submissions have
not, as of the time of a Placement, been made and deemed effective; (ii) the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any proceedings for that purpose; (iii) receipt by the Company
of any notification from the Commission or any other federal or state
governmental authority with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any U.S.
jurisdiction or the initiation of any proceeding for such purpose; or (iv) the
occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus or any material Incorporated Document
untrue in any material respect or that requires the making of any changes in the
Registration Statement, the related Prospectus or such Incorporated Document so
that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading and,
that in the case of the Prospectus or any Incorporated Document, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, which changes have not, as of the time of a Placement, been made and
deemed effective.

 

(c)  No Misstatement or Material Omission. HCW shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in HCW’s
reasonable opinion is material, or omits to state a fact that in HCW’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(d)  Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
Material Adverse Change or any development since the date of this Agreement that
could reasonably be expected to result in a Material Adverse Change.

 



 19 

 

 

(e)  Company Counsel Legal Opinion. HCW shall have received the opinion and
negative assurance letters or Reliance Letters of Company Counsel required to be
delivered pursuant to Section 7(n) on or before the date on which such delivery
of such opinion and negative assurance letter is required pursuant to Section
7(n).

 

(f)  Information for HCW Counsel Legal Opinion. The Company shall have furnished
to HCW Counsel such documents as HCW may reasonably request for enabling such
HCW Counsel to deliver to HCW such opinion or opinions as to matters that HCW
may reasonably request.

 

(g)  Comfort Letter. HCW shall have received the Comfort Letter required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(o).

 

(h)  Representation Certificate. HCW shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

 

(i)  Secretary’s Certificate. On or prior to the First Delivery Date, HCW shall
have received a certificate, signed on behalf of the Company by its corporate
Secretary, in form and substance satisfactory to HCW and its counsel.

 

(j)  No Suspension. Trading in the Common Stock shall not have been suspended on
Exchange.

 

(k)  Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to HCW
such appropriate further information, certificates and documents as HCW may have
reasonably requested in furtherance of the transactions contemplated hereby, in
form and substance reasonably satisfactory to HCW and its counsel.

 

(l)  Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

(m)  Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an notification of listing of additional
shares with respect to the Placement Shares on Exchange at, or prior to, the
issuance of any Placement Notice.

 

(n)  No Termination Event. There shall not have occurred any event that would
permit HCW to terminate this Agreement pursuant to Section 11(a).

 



 20 

 

 

9.   Indemnification and Contribution.

 

(a)  (i) Company Indemnification. The Company agrees to indemnify and hold
harmless HCW, the directors, officers, partners, employees and agents of HCW and
each person, if any, who (A) controls HCW within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, or (B) is controlled by or
is under common control with HCW (a “HCW Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred, to which HCW, or any
such person, may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, liabilities, expenses or damages arise out of or
are based, directly or indirectly, on any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or arising out of any untrue statement or alleged untrue
statement of a material fact included in any related free writing prospectus or
the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this indemnity agreement shall not
apply to the extent that such loss, claim, liability, expense or damage arises
from the sale of the Placement Shares pursuant to this Agreement and is caused
directly or indirectly by an untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with information
relating to HCW and furnished to the Company in writing by HCW expressly for use
in the Registration Statement (or any amendment thereto), the Prospectus (or any
amendment thereto) or any related free writing prospectus. This indemnity
agreement will be in addition to any liability that the Company might otherwise
have.

 

(ii) HCW Indemnification. HCW agrees to indemnify and hold harmless the Company
and its directors and each officer of the Company that signed the Registration
Statement, and each person, if any, who (A) controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act or
(B) is controlled by or is under common control with the Company against any and
all loss, liability, claim, damage and expense described in the indemnity
contained in Section 9(a), as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendments thereto) or the Prospectus (or any
amendment or supplement thereto) or in any related free writing prospectus in
reliance upon and in conformity with information relating to HCW and furnished
to the Company in writing by HCW expressly for use therein.

 



 21 

 

 

(b)  Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict of interest exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable fees,
reasonable and documented out of pocket disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such reasonable and documented out of pocket
disbursements and other charges will be reimbursed by the indemnifying party
promptly following the indemnifying party’s receipt of reasonably detailed
documentation with respect to such fees, disbursements and other charges. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding and (ii) does not include any statement or admission
as to fault, culpability or a failure to act on the part of any indemnified
party.



 22 

 

 

(c)  Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or HCW, the Company and
HCW will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than HCW, such as persons who control
the Company within the meaning of the Securities Act or the Exchange Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company and
HCW may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and HCW on the other
hand. The relative benefits received by the Company on the one hand and HCW on
the other hand shall be deemed to be in the same proportion as the total Net
Proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by HCW (before
deducting expenses) from the sale of Placement Shares on behalf of the Company.
If, but only if, the allocation provided by the foregoing sentence is not
permitted by applicable law, the allocation of contribution shall be made in
such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and HCW, on the other, with respect to the statements
or omission that resulted in such loss, claim, liability, expense or damage, or
action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or HCW, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
HCW agree that it would not be just and equitable if contributions pursuant to
this Section 9(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section 9(c)
hereof. Notwithstanding the foregoing provisions of this Section 9(d), HCW shall
not be required to contribute any amount in excess of the commissions received
by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, partners, employees or agents of HCW, will have the
same rights to contribution as that party, and each officer of the Company who
signed the Registration Statement will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 



 23 

 

 

10.   Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of HCW, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.

 

11.   Termination.

 

(a)  HCW shall have the right by giving written notice as hereinafter specified
at any time to terminate this Agreement if (i) since the date of this Agreement
any Material Adverse Change, or any development that would reasonably be
expected to result in a Material Adverse Change has occurred that, in the
reasonable judgment of HCW, may materially impair the ability of HCW to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder (through
no fault of HCW); provided, however, in the case of any failure of the Company
to deliver (or cause another person to deliver) any certification, opinion, or
letter required under Sections 7(m), 7(n), or 7(o), HCW’s right to terminate
shall not arise unless such failure to deliver (or cause to be delivered)
continues for more than thirty (30) days from the date such delivery was
required; (iii) any other condition of HCW’s obligations hereunder is not
fulfilled by the Company; or (iv) if trading in the Common Stock has been
suspended or limited by the Commission or the Exchange, or if trading generally
on the Exchange has been suspended or limited. Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 7(g) (Expenses), Section 9 (Indemnification and Contribution), Section
10 (Representations and Agreements to Survive Delivery), Section 16 (Applicable
Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If HCW elects
to terminate this Agreement as provided in this Section 11(a), HCW shall provide
the required written notice as specified in Section 12 (Notices).

 

(b)  The Company shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

 

(c)  HCW shall have the right, by giving ten (10) days’ notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g), Section
9, Section 10, Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.

 

(d)  Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through HCW on the terms and subject to the conditions set forth herein;
provided that the provisions of Section 7(g), Section 9, Section 10, Section 16
and Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 



 24 

 

 

(e)  This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

 

(f)  Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by HCW or the Company, as the case may be; and provided further that HCW
shall suspend any ongoing Placement as soon as practicable following receipt of
the notice of termination (and in any event by the close of business on the date
of receipt). If such termination shall occur prior to the Settlement Date for
any sale of Placement Shares, such Placement Shares shall settle in accordance
with the provisions of this Agreement.

 

Notices. All notices or other communications required or permitted to be given
by any party to any other party pursuant to the terms of this Agreement shall be
in writing, unless otherwise specified in this Agreement, and if sent to HCW,
shall be delivered to HCW at H.C. Wainwright & Co. LLC, 430 Park Avenue, New
York, NY 10022, email atm@hcwco.com, Attention: Head of Investment Banking with
a copy to Duane Morris LLP, 1037 Raymond Boulevard, Newark, NJ 07102, attention:
Dean M. Colucci, e-mail dmcolucci@duanemorris.com; or if sent to the Company,
shall be delivered to Aethlon Medical, Inc., 9635 Granite Ridge Drive, Suite
100, San Diego, CA 92123, attention: James Frakes, Chief Financial Officer,
e-mail: jfrakes@aethlonmedical.com , with a copy (which shall not constitute
notice) to Raines Feldman LLP, 9720 Wilshire Blvd., Fifth Floor, Beverly Hills,
CA 90212, attention: Jennifer A. Post, Esq. e-mail: jpost@raineslaw.com . Each
party to this Agreement may change such address for notices by sending to the
parties to this Agreement written notice of a new address for such purpose. Each
such notice or other communication shall be deemed given (i) when delivered
personally, by email or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day (as
defined below), or, if such day is not a Business Day on the next succeeding
Business Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier, (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid) and (iv) if sent by e-mail, on the Business
Day on which receipt is confirmed by the individual to whom the notice is sent,
other than via auto-reply. For purposes of this Agreement, “Business Day” shall
mean any day on which the Exchange and commercial banks in the City of New York
are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purpose of this Section 11 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
to be received at the time the party sending Electronic Notice receives
confirmation of receipt by the receiving party. Any party receiving Electronic
Notice may request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Non-electronic Notice”) which shall be sent to the
requesting party within ten (10) days of receipt of the written request for
Non-electronic Notice.

 

12.   Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and HCW and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party.

 

13.   Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend, share consolidation or similar event
effected with respect to the Common Stock occurring after the date hereof.

 



 25 

 

 

14.   Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and HCW. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

15.   Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

16.   Waiver of Jury Trial. The Company and HCW each hereby irrevocably waive,
to the fullest extent permitted by law, any right it may have to a trial by jury
in respect of any claim based upon or arising out of this Agreement or any
transaction contemplated hereby.

 

17.   Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:

 

(a)  HCW has been retained solely to act as sales agent in connection with the
sale of the Placement Shares and that no fiduciary relationship between the
Company and HCW has been created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether HCW has advised or is
advising the Company on other matters;

 

(b)  the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

 

 



 26 

 

 

(c)  the Company has been advised that HCW and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that HCW has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

 

(d)  the Company waives, to the fullest extent permitted by law, any claims it
may have against HCW, for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Placement Shares under this
Agreement, and agrees that HCW shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim.

 

18.   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or other electronic transmission.

 

[Remainder of Page Intentionally Blank]

 

 

 

 

 

 

 

 

 



 27 

 

 

If the foregoing correctly sets forth the understanding between the Company and
HCW, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and HCW.

 

 Very truly yours,      H.C. WAINWRIGHT & CO., LLC          By:/s/ Edward D.
Silvera  Name:Edward D. Silvera  Title: Head of Investment Banking        
 ACCEPTED as of the date  first-above written:      AETHLON MEDICAL, INC.    
     By:/s/ James B. Frakes  Name:James B. Frakes Title:Chief Financial Officer

 

 

 

 

 



 28 

 

 

SCHEDULE 1

 

form of PLACEMENT NOTICE

 

 

From:Aethlon Medical, Inc. To:H.C. Wainwright & Co., LLC Subject: At the Market
Offering—Placement Notice Date:_______________, 20___

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Aethlon Medical, Inc. (the “Company”) and H.C. Wainwright &
Co., LLC (“HCW”) dated June 28, 2016 (the “Agreement”), I hereby request on
behalf of the Company that HCW sell up to [ ] shares of the Company’s common
stock, par value $0.001 per share, at a minimum market price of $_______ per
share. Sales should begin on the date of this Notice and shall continue until
[DATE] [all shares are sold][the aggregate sales price of the shares reaches $[
]].

 

[Add calculation of fees, commissions and expenses]

 

 

 

 

 

 

 

 

 

 



   

 

 

SCHEDULE 2

 

Notice Parties

 

The Company

 

James Joyce jj@aethlonmedical.com

 

James Frakes jfrakes@aethlonmedical.com

 

 

HCW

 

Michael Vasinkevich mv@hcwco.com

 

Craig Schwabe cs@hcwco.com

 

Peter Fry pfry@hcwco.com

 

Charles Worthman csworthman@hcwco.com

 

Norman Yun nyun@hcwco.com

 

With a copy to atm@hcwco.com

 

 

 

 



   

 

 

SCHEDULE 3

 

Compensation

 

HCW shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Placement Shares pursuant to the terms of this Agreement.

 

 

 

 

 

 

 

 

 

 



   

 

 

SCHEDULE 4

 

Section 6(b):

 

Documents required to be filed as exhibits to 10-K:

 

Stock Option Agreement by and between Aethlon Medical, Inc. and Richard Tullis
dated September 27, 2010

 

Stock Option Agreement by and between Aethlon Medical, Inc. and Richard Tullis
dated July 1, 2013

 

Stock Option Agreement by and between Aethlon Medical, Inc. and Richard Tullis
dated June 6, 2014

 

Amendment No. 1 to Stock Option Agreement by and between Aethlon Medical, Inc.
and Richard Tullis dated December 15, 2008

 

Amendment No. 1 to Stock Option Agreement by and between Aethlon Medical, Inc.
and Richard Tullis dated September 27, 2010

 

Amendment No. 1 to Stock Option Agreement by and between Aethlon Medical, Inc.
and Richard Tullis dated July 1, 2013

 

Amendment No. 1 to Stock Option Agreement by and between Aethlon Medical, Inc.
and Richard Tullis dated June 6, 2014

 

 

Section 6(m)

 

November 26, 2014 Investment Transaction.

 

On November 26, 2014, the Company and certain investors entered into a
Securities Purchase Agreement (the “November SPA”) whereby the Company issued
and sold to the Investors shares of the Company’s Common Stock and warrants to
purchase shares of Common Stock.

 

Section 7.14 of the November SPA provides the investors with a right of
participation in offerings of securities by the Company that occur subsequent to
the November SPA. This participation right may be triggered by the Common Stock
Sales Agreement. The Company has obtained a waiver of these participation rights
from the investors in connection with the Common Stock Sales Agreement.

 

Section 7.9(b) of the November SPA provides for restrictions on certain types of
capital raising programs which may include the transactions contemplated by the
Common Stock Sales Agreement. The Company has obtained a waiver of this
restriction and the consent of the investors to enter into the Common Stock
Sales Agreement.

 



   

 

 

June 23, 2015 Investment Transaction.

 

On June 23, 2015, the Company and certain investors entered into a Securities
Purchase Agreement (the “June SPA”) whereby the Company issued and sold to the
Investors shares of the Company’s Common Stock and warrants to purchase shares
of Common Stock.

 

Section 7.14 of the June SPA provides the investors with a right of
participation in offerings of securities by the Company that occur subsequent to
the June SPA. This participation right may be triggered by the Common Stock
Sales Agreement. The Company has obtained a waiver of these participation rights
from the requisite investors in connection with the Common Stock Sales
Agreement.

 

Section 7.9(b) of the June SPA provides for restrictions on certain types of
capital raising programs which may include the transactions contemplated by the
Common Stock Sales Agreement. The Company has obtained a waiver of this
restriction and the consent of the requisite investors to enter into the Common
Stock Sales Agreement.

 

Section 7.9(e) of the June SPA requires the consent of the investors prior to
the issuance by the Company of Common Stock or securities convertible into,
exchangeable for, or exercisable for Common Stock, at price per share below
$6.30. The Company has obtained a waiver of this restriction and the consent of
the requisite investors to enter into the Common Stock Sales Agreement which may
facilitate sales of Common Stock below $6.30 per share.

 

 

 

 



   

 

 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and elected _______________________ of
Aethlon Medical, Inc. (“Company”), a Nevada corporation, does hereby certify in
such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated June 28, 2016 (the “Sales Agreement”) between the Company
and H.C. Wainwright & Co., LLC, that to the best of the knowledge of the
undersigned:

 

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Change, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof except for those representations
and warranties that speak solely as of a specific date and which were true and
correct, in as of such date; and

 

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Sales Agreement.

 

 

 

 

AETHLON MEDICAL, INC.

 

 

By:                                                                                

Name:

Title:

 

 

Date:                                                                     

 

 

 

 

 

 

 

 

 

 

   

